Citation Nr: 0839399	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO. 06-10 257 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
MO


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970.  This matter comes before the Board of Veteran's 
Appeals (Board) on appeal from a November 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the 
veteran's active duty or within one year of discharge from 
service; any current bilateral hearing loss is not related to 
service.

2. The competent evidence fails to demonstrate that tinnitus 
is related to the veteran's active duty service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or have been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that a July 2005 letter expressly informed the 
veteran that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim decided herein.  

After careful review of the claims folder, the Board finds 
that a letter dated in July 2005 partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the July 2005 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  This letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The July 2005 letter was sent to the veteran prior to the 
November 2005 rating decision.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although notice in accordance with Dingess was not 
provided to the veteran, the Board finds that it may continue 
with its decision of his claims on appeal because it has 
concluded that a preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim does not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an error is 
identified as to any of the four notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant). 

The Board further finds that VA has also fulfilled its duty 
to assist the veteran in making reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) 
(2008).  In this regard, the veteran's service treatment 
records are associated with the claims folder, as well as all 
relevant VA and non-VA treatment records.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  

The veteran's representative contends that the veteran's 
service treatment records are inadequate for purposes of 
diagnosing hearing loss.  Specifically, the representative 
states that the 1966 audiogram and the 1970 whisper test 
should be disregarded because they fail to comply with 38 
C.F.R. § 4.85(a).  This argument has little merit however, 
because only exams conducted for VA purposes must satisfy the 
criteria laid out in the regulation.  See id.  The only 
hearing test relevant to § 4.85(a) is the audio exam 
conducted by the VA in October 2005, which the representative 
does not dispute.  

The representative has also asked that the case be remanded 
for a new examination.  She asserts that the examiner relied 
on too little information in making a diagnosis and opinion.  
However, the Board has reviewed the examiner's report and for 
reasons discussed below, finds it more than sufficient to 
qualify as an adequate medical opinion.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008). 

There is no competent and credible evidence in the record to 
indicate that the veteran suffered hearing loss or tinnitus 
during service or within one year of separation.  Clinical 
evaluation conducted at separation indicated no abnormal 
general ear or drum issues.  Whisper and speaking voice tests 
indicate the veteran had normal hearing capacity upon 
entrance to and separation from the armed services.  No 
medical evidence in the record suggests diminished hearing 
capacity within one year of separation.
 
Still, service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection in this capacity requires a current disability, an 
in-service event(s) to which the disability may be 
attributed, and an established nexus between the two.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
 
1. Current Disability: Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In this case, the veteran has established through medical 
examination that he meets the auditory thresholds.  In a VA-
administered exam in October 2005, the veteran scored 40 
decibels or greater at 3,000 and 4,000 Hertz in each of his 
ears.  This evidence is sufficient to establish that the 
veteran suffers from hearing loss.  This finding also makes 
the veteran's request for further audiological examination as 
stated in the Informal Hearing Presentation moot.

In addition to hearing loss, the veteran claims disability 
resulting from tinnitus, or ringing in the ears.  Since 
tinnitus is difficult to diagnose through medical 
examination, the veteran is presumed competent to present 
evidence of a diagnosis. See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Thereafter, the Board is only free 
to weigh the credibility of the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

During the veteran's October 2005 VA medical examination he 
reported constant, bilateral tinnitus since service.  The 
Board accepts this as competent evidence of chronicity and 
continuity of the veteran's tinnitus.  Credibility is weighed 
below.

2. In-service Events of Acoustic Trauma

Besides demonstrating current disability or disease, the 
record must provide for an in-service event(s) to which the 
conditions may be attributed.  38 C.F.R. § 3.303(d).   

In this case, the evidence on record is essentially similar 
for his hearing loss and tinnitus.  The veteran served in the 
United States Navy from May 1966 to April 1970, predominantly 
in the Vietnam theater.  He served as a boilerman aboard the 
USS Henry B. Wilson, where he asserts exposure to loud noises 
from pumps and blowers.  The veteran also notes exposure to 
loud artillery guns, although he admits being below deck 
during the normal course of his work.  The ship took fire on 
at least one occasion and sustained one casualty.  For his 
service, the veteran received a Combat Action Ribbon.

Since the veteran participated in combat during the war in 
Vietnam, as evidenced by his Combat Action Ribbon, and noise 
exposure reported by him is consistent with his service 
circumstances, the Board acknowledges the occurrence of in-
service noise exposure as stated by the veteran.  See 38 
U.S.C.A. § 1154(b) (West 2002).  

3. Nexus between Current Disability and In-service Events

Since current disability and in-service events of acoustic 
trauma have been established, the Board must next find a 
nexus between the two in order to grant service connection.  
According to the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter," the veteran shall prevail.  38 U.S.C.A. 
§ 5107(b) (West 2002).  In other words, the Board must 
determine that a preponderance of the evidence is against the 
claimant.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
In the opinion of the Board, the preponderance evidence on 
record is against a nexus.

The most probative piece of evidence in the eyes of the Board 
is the VA medical examiner's opinion.  After examining the 
veteran for hearing loss and tinnitus, the medical examiner 
stated that she "cannot be 50% or more certain the hearing 
loss began during military service" and that "it is not as 
likely as not hearing loss or tinnitus resulted from acoustic 
trauma during military service [emphasis added]." These 
statements do not support a finding of "approximate 
balance" or greater.

The veteran's representative has asserted that this VA exam 
on which the Board relies is inadequate.  Her main contention 
is that the VA examiner only relied on the fact that 30 years 
have passed between the end of the veteran's service and his 
present claim.  For this argument the representative cites 
Hensley v. Brown, 5 Vet. App. 155 (1993), stating that a 
veteran may establish a direct connection of hearing loss due 
to military service many years after service has ended.  
However, the VA examiner and the Board must still weigh the 
requisite evidence when drawing a conclusion about the 
veteran's claim.  The fact that a veteran may make a claim 
for hearing loss many years after service does not prevent 
the Board or a VA examiner from discounting a veteran's 
credibility in proportion with the length of time the veteran 
waited to make the claim.  

In any case, the text of the VA examiner's opinion shows that 
she relied on more than simply the length of time between the 
veteran's service and his claim.  Specifically, she noted the 
veteran's loud post-military work environment and service 
treatment records showing normal hearing and upon entry and 
separation.  

The representative further contends that the veteran's lay 
testimony is competent evidence that hearing loss and 
tinnitus had their onset during service.  While the veteran 
is competent to explain symptoms of hearing loss and tinnitus 
both now and during service, the veteran is not competent to 
determine the etiology of his disabilities.  This opinion is 
reserved to medical professionals.  In this case, the VA 
examiner accepted the veteran's statements that he had 
significant in-service noise exposure.  The examiner further 
noted that the service treatment records support the 
veteran's statements.  However, this was just one piece of 
evidence the examiner used in coming to her conclusion.  
After weighing all the relevant evidence, the examiner 
concluded that hearing loss and tinnitus were not as likely 
as not to have resulted from acoustic trauma during military 
service.  Given the examiner's thorough recitation of the 
facts and logical conclusion, the Board finds no reason to 
not afford the evidence substantial weight.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993).      

In addition to the VA examiner's opinion, other evidence on 
record supports the Board's conclusion.  First, the veteran 
never complained of hearing trouble while on active duty.  
While often times lack of complaints can be attributed to 
separation from medical facilities during combat, this 
particular veteran's records contain a number of unscheduled 
medical visits during the course of service.  This evidence 
suggests the claimant had sufficient opportunity to report 
any perceived hearing loss or tinnitus to a medical 
professional during his period of active duty.  

Next, like the VA examiner, the Board notes the significant 
amount of time elapsed between the end of active service and 
the first claim of hearing loss or tinnitus.  The veteran 
left active duty in 1970 but did not make a claim until 2005.  
The Board observes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of objective evidence of 
continuing complaints, symptoms, or findings of hearing loss 
or tinnitus for decades after the period of active duty is 
itself evidence tending to show that these disabilities did 
not commence in service or for many years thereafter.  See 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability). 

Finally, with respect to tinnitus, the Board does not find 
the veteran's report of tinnitus in service to be credible.  
In addition to the unfavorable evidence already discussed, 
the Board has found inconsistent statements by the veteran in 
the record.  On his June 2005 Form 21-526 the veteran stated 
the onset date of tinnitus as 1967.  Later, during his VA 
examination, the veteran represented the onset date as 1969. 
While the Board does not consider this error determinative on 
its own, it is especially probative considering the lack of 
other evidence supporting the veteran's claim.

In sum, the preponderance of the competent medical and other 
evidence is against finding a relationship between the 
veteran's currently diagnosed hearing loss and tinnitus and 
any in-service event(s).  The Board finds the objective 
evidence on record, particularly the service treatment 
records and the October 2005 VA medical opinion, to be 
substantially more probative than the veteran's subjective 
statements concerning events occurring more than three 
decades ago.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the veteran).  Since the 
competent and credible evidence of record preponderates 
against a finding that the veteran has hearing loss or 
tinnitus as a result of service or any incident thereof, 
service connection for these disabilities must be denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  


ORDER

1. Entitlement to service connection for bilateral hearing 
loss is denied.

2. Entitlement to service connection for bilateral tinnitus 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


